Title: To Thomas Jefferson from Christopher Brand, 10 April 1821
From: Brand, Christopher
To: Jefferson, Thomas


Sir,
London
April 10th 1821.
I have the honor to offer to you a copy of a treatise on the Rights of Colonies, which I beg You will condescend to accept as a mark of the highest respect and esteem, which I entertain for the Honorable Colleague of the ever memorable Washington.—Believe me Sir that in offering the said copy, I am only actuated by a sense of admiration for a Country, which from a colony  elevated itself to the rank of a free and independent Nation, and which was the native Country, of a man, whose memory shall be always dear to me, who has the honor to be a colonist, /: for I feel it a honor since Washington was such :/ and who, when returned to his dear Country, the Cape of Good Hope, shall never cease to look up to Washington, as a guide in my future life, and consecrate in my own heart the Memory of that great civil Reformist.—Allow me Sir, to wish You all happiness and prosperity, and independence to the American Nation; and to subscribe myself, with the highest consideration and regard;Sir, Your Most Obedt humble and devoted Servant.C. J. Brand.